As filed with the Securities and Exchange Commission on August 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8977 Genworth Financial Asset Management Funds (Exact name of registrant as specified in charter) 2300 Contra Costa Boulevard, Suite 600 Pleasant Hill, CA 94523-3967 (Address of principal executive offices) (Zip code) Starr E. Frohlich 2300 Contra Costa Boulevard, Suite 600 Pleasant Hill, CA 94523 (Name and address of agent for service) 800-238-0810 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. Schedule of Investments (unaudited) June 30, 2012 CONTRACTS VALUE PURCHASED OPTIONS* - 98.20% Russell 2000 Index Put Expiration: September, 2012, Exercise Price: $760 $ Put Expiration: September, 2012, Exercise Price: $780 S&P 500 Index Put Expiration: September, 2012, Exercise Price: $1,275 Put Expiration: September, 2012, Exercise Price: $1,300 Total Purchased Options (Cost $8,618,713) SHARES SHORT TERM INVESTMENTS - 27.43% Money Market Funds - 27.43% Goldman Sachs Financial Square Funds-Government Fund, 0.05%** Total Short Term Investments (Cost $849,274) Total Investments - 125.63% (Cost $9,467,987***) Liabilities in Excess of Other Assets - (25.63)% TOTAL NET ASSETS - 100.00% $ * All options are exchange-traded options and are executed through the Chicago Board Options Exchange. **Rate listed is 7-day yield. ***Aggregate cost for Federal income tax purposes is $3,889,274. Percentages are stated as a percent of net assets. Schedule of Options Written (unaudited) June 30, 2012 CONTRACTS VALUE WRITTEN OPTIONS Russell 2000 Index Put Expiration: September, 2012, Exercise Price: $660 $ S&P 500 Index Put Expiration: September, 2012, Exercise Price: $1,150 Total Written Options (Premiums Received $2,452,198) $ * All options are exchange-traded options and are executed through the Chicago Board Options Exchange. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows***: Cost of investments Gross unrealized appreciation 0 Gross unrealized depreciation 0 Net unrealized appreciation $0 *** Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards, which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2012 : Level 1 Level 2 Level 3 Total Purchased Options $- $- Short Term Investments - - Total Investments in Securities $- $- Other Financial Instruments* Options Written $- $- * Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as written options, which are reflected at value. Recent Accounting Pronouncement In May 2011, the FASB issued ASU No. 2011-04 "Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements" in GAAP and the International Financial Reporting Standards ("IFRSs"). ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs. ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years. Management is currently evaluating the impact of these amendments and does not believe they will have a material impact on the Fund's financial statements. Derivative Instruments and Hedging Activities The Trust has adopted derivative instruments disclosure standards in order to enable investors to understand how and why the Trust used derivatives, how derivatives are accounted for, and how derivative instruments affect the Trust's results of operations and financial position. The Contra Fund uses exchange-traded stock index options to provide protection against severe and sustained declines in the value of the equity allocation of certain assets managed by Genworth Financial Wealth Management, Inc. ("GFWM") for its private advisory clients. As the Fund's investment advisor, GFWM analyzes various mutual funds and securities owned by certain of its private advisory clients and performs a statistical analysis of the return characteristics of these securities at the individual-security and/or portfolio level. This periodic analysis of securities may include a review of actual holdings or recommendations for client accounts. Based on this analysis, GFWM determines a composite performance benchmark, which it calls the Equity Hedging Benchmark. GFWM then instructs the Fund's sub-advisor of the nature, timing, and performance expectations related to and associated with this equity Hedging Benchmark. The sub-advisor uses a quantitative and qualitative investment process to select investments designed to provide protection against severe and sustained declines in the performance of the broad-based equity market beyond predetermined levels as reflected by the Equity Hedging Benchmark. As a result of these hedging investment techniques, when the value of the broad-based equity market significantly decreases over a sustained period, the value of your investment in the Fund generally will increase. When the value of the broad-based equity market increases, the value of your investment in the Fund generally will decrease. During the period, the Fund held a variety of domestic equity index put options, including both long and short positions.These put option positions were taken for the purpose of managing the Fund’s net sensitivity to changes in the value of the broad equity market, and thus to provide protection for Fund shareholders against periods of sustained and severe downturns in the broad equity market.During the period, episodes of significant equity market volatility increased the cost of the long put options commonly used in the Fund to achieve its fundamental hedging purpose.In reaction to that hedging cost increase, the Fund regularly took short positions in put options with strikes that were further out-of-the-money than the strike prices of the long put options held in the Fund.This practice helped defray the costs of providing protection against downturns in the broad equity market. The risk of using options includes the possibility that the investment results achieved by the Fund may not produce the desired hedge, thereby failing to achieve the original purpose for using the options. Transactions within the Fund may result in significant volatility and the potential for significant loss in Fund value. Option holdings within the Fund, which may include put options and call options, are subject to loss of value with the passage of time, and may experience a total loss of value upon expiration. Balance Sheet - Values of Derivative Instruments as of June 30, 2012 Asset Derivatives Liability Derivatives Balance Sheet Location Value Balance Sheet Location Value Equity Contracts - Options Investments, at value Options written, at value Total The average monthly market value of purchased and written options during the period ended June 30, 2012 were as follows: Genworth Financial Contra Fund Purchased Options Written Options Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Genworth Financial Asset Management Funds By (Signature and Title)/s/ Carrie E. Hansen Carrie E. Hansen Principal Executive Officer/President Date08/23/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Carrie E. Hansen Carrie E. Hansen Principal Executive Officer/President Date08/23/2012 By (Signature and Title)/s/ Starr E. Frohlich Starr E. Frohlich Principal Financial Officer/Treasurer Date08/23/2012
